DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/11/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 2009/0105998) in view of Lee (US 2013/0213432).
Lee discloses a dental flosser comprising a handle (30); a housing (10) coupled to the handle, the housing including a chamber (110), configured to rotatably receive a spool (170), the spool having an uppermost first top surface (opposite 170), a lowermost first bottom surface (170), a side surface and a supply of floss (50) wound about the side surface, the supply of floss (50) defining an uppermost second top surface, and a lowermost second bottom surface, the housing further including a floss orifice (opening through handle) for directing at least a portion of the supply of floss therethrough; and an actuator (190) including at least one contact surface (194) configured to confront and frictionally engage at least one of the uppermost first top surface (Figure 4), the lowermost first bottom surface, the uppermost second top surface, or the lowermost second bottom surface, the actuator further including a biasing member (150) for biasing the at least one contact surface relative to the spool (see Figures 1-4). The spool has an inner bore and at least a portion of the actuator (112a) is configured to extend through the inner bore of the spool (see Figure 13). A blade (see Figure 1 below 192) is positioned on the housing. The biasing member (150) includes a spring (see Figure 3). The actuator includes at least one radially extending projection (144) and wherein the at least one contact surface (bottom of 194) is positioned on the at least one projection (see Figures 3 and 4). The at least one projection includes a pair of arms (Figure 6 shows an alternate 194 including a pair of arms). The at least one projection includes a circular flange (see Figure 2). The at least one contact surface is positioned on a bottom of the at least one projection and configured to frictionally engage the top surface of the spool to lock the spool against rotation (Figure 4), and wherein the biasing member is configured to bias the at least one contact surface away from the spool (Figure 3). The housing includes a top housing (130) portion and a bottom housing portion (10) removably coupled together (see Figures 2 and 3). The chamber is circular (Figure 2). The housing includes an aperture (132) that intersects with the chamber and wherein the actuator includes a button (192) extending through the aperture (Figures 2 and 3). The spool (170) includes a cylindrical body and wherein the top and bottom surfaces are positioned on the cylindrical body (Figure 2). The spool (170) includes a cylindrical body and top and bottom flanges (170) extending radially outwardly from the cylindrical body, and wherein the top and bottom surfaces are positioned on the top and bottom flanges, respectively (Figure 2). Lee does not disclose a portion of the actuator configured to extend through and be moveable within the inner bore of the spool.  Lee ‘432 teaches an actuator comprising a biasing member (50) that extends through and is movable within the inner bore of the spool (see Figures 5-7). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the biasing member of Lee be movable within the inner bore of the spool as taught by Lee ‘432 to allow the bobbin move upward and downward to cause locking engagement.
Regarding claim 9, Lee discloses the claimed invention except for the at least one contact surface is positioned on a top of the at least one projection and configured to frictionally engage the bottom surface of the spool to lock the spool against rotation, and wherein the biasing member is configured to bias the at least one contact surface toward the spool. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the contact surface being on a top of the projection to engage the bottom surface of the spool, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 UPSQ 70.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee (KR 20090105998) in view of Lee (US 2013/0213432) as applied to claim 1, and further in view of Lee  (US 4,214,598).
The combination discloses the claimed invention except for a seal position within the floss orifice.  US Lee teaches a seal (112) positioned in a floss orifice (108) to provide a slight friction to the floss (col. 6, lines 59-62). It would have been obvious to one having ordinary skill in the art before the effective filing date to have the orifice of the combination be made with a seal as taught by US Lee to provide friction to the floss.

Response to Arguments
Applicant’s arguments filed 3/10/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL RUNNING STEITZ whose telephone number is (571)272-1917. The examiner can normally be reached Monday-Friday 8:00am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RACHEL R STEITZ/Primary Examiner, Art Unit 3772  

6/13/2022